Citation Nr: 1128691	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for residuals of a fracture of the fifth metacarpophalangeal joint (MCP), right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2008, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing has been associated with the claims file.  At the hearing the Veteran withdrew from appellate consideration the issue of entitlement to service connection for a left foot disability.  Consequently, this issue will not be further addressed.

The Board has recharacterized the issue of entitlement to service connection for a left ankle disability as whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.  In this regard, following an April 2004 rating decision that denied service connection for a left ankle disability, the Veteran, in February 2005, filed a claim to "reopen" service connection for a left ankle disability and attached copies of his service treatment records.  The RO informed the Veteran by letter dated in March 2005 that because his claim to reopen was filed within one year of the April 2004 denial, his request was being considered as a request for reconsideration of the April 2004 decision.  He was further informed that there were no provisions to reconsider a prior decision unless the decision contained clear and unmistakable error, or additional evidence was submitted, or a Notice of Disagreement was filed and the Decision Review Officer appeal process was timely elected.  By way of the June 2005 rating decision, the RO informed the Veteran that since no reply had been received to the March 2005 notice letter and no additional evidence had been sent (the service treatment records received in March 2005 were duplicates), there was no basis to effect reconsideration.  Thereafter, in a March 2006 notice of disagreement, the Veteran indicated that he disagreed with the continued denial of service connection for a left ankle condition.  As this notice of disagreement was filed more than one year after the April 2004 rating decision, the April 2004 decision is final.  38 C.F.R. § 20.1103.  Accordingly, the Board must address whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to consider the new and material evidence issue regardless of the RO's actions).  This matter was previously before the Board in March 2008 at which time the case was remanded for additional development.


FINDINGS OF FACT

1.  In an April 2004 decision, the RO denied the Veteran's claim of entitlement to service connection for a left ankle disability; the Veteran did not appeal this decision and it is final.

2.  The additional evidence associated with the claims file since the April 2004 RO decision is redundant of the evidence that was of record in April 2004 and/or does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran sustained a fracture at the base of the fifth MCP, right hand, in service.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying the Veteran's claim of entitlement to service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 CFR § 20.1103 (2010).

2.  Since the April 2004 RO denial, no new and material evidence has been received to warrant reopening the Veteran's claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran's fracture at the base of the fifth MCP, right hand, was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The claim of entitlement to service connection for residuals of a fracture of the 5th MCP, right hand, been considered with respect to VA's duty to notify and assist.  However, given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

For purposes of evaluating the appellant's request to reopen his claim, the Board observes that the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Kent, supra.

In this case, the appellant was provided specific notice of what evidence was necessary to establish entitlement to service connection for a left ankle disability in the April 2008 letter.  In order to establish his claim, he was informed that he needed to submit evidence showing that he had a disease or injury in service in addition to a current physical or mental disability, and a relationship between the current disability and service.  He was further informed of the types of evidence to submit such as medical records or medical opinions.  He was also informed in the April 2008 letter referred to above as to what qualifies as new and material evidence.  However, the veteran failed to submit new medical evidence relating a current left ankle disability to service.  The appellant was not deprived of an opportunity to participate in the adjudication process because he did not know what evidence was needed to reopen his claim.  The appellant was told what evidence he needed to furnish in these letters.  Thus, the Board finds that the directives of Kent are satisfied.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In the instant appeal, the appellant was provided with notice of the disability rating and effective date elements in the April 2008 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim, including obtaining VA medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he attended in April 2008.  In terms of private medical records, repeated attempts were made to obtain evidence that the Veteran identified from Drs. Delagarza, Choi and Rosario.  Specifically, the appellant was requested pursuant to the Board's March 2008 remand, and by letters dated in April 2008 to October 2008, to complete and sign VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, so that VA could obtain treatment records from the doctors identified above.  However, the appellant did not submit a completed VA Form 21-4142 to VA as requested.  Absent the appellant's authorization, VA is unable to obtain such records.  In terms of affording the appellant a VA examination, the appellant was afforded VA examinations with respect to this appeal in December 2006.  The Board finds that the examinations were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed an appropriate physical examination with adequate findings.  In short, the Board finds that the examination reports and opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim to reopen service connection for a left ankle disability and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Analysis

A.  New and Material Evidence to Reopen a Claim of Entitlement to Service Connection for a Left Ankle Disability

Facts

The Veteran's service treatment records show that he sustained a grade I inversion sprain of the left ankle in February 2001 while on a road march.  These records note that he had a past history of ankle sprain.  He was put on a three day profile and was referred for physical therapy.  These records do not include a separation examination report.

VA outpatient records include a November 2002 addendum that relays the Veteran's report that he broke his left ankle in service approximately one and a half years earlier and was experiencing increased problems with twisting and increased pain.  He said he had been given Percocet in service for pain and was requesting more pain medication.  The Veteran was given an impression of chronic pain to the left foot.  He was informed that no narcotics would be given for chronic pain at the walk-in clinic.  

In March 2004, the Veteran underwent a VA examination for his left ankle.  The examiner noted that he did not have the Veteran's claims file to review.  He relayed the Veteran's report that he had fallen 12 feet while rope climbing in military training and as a result broke his left ankle.  He said he had been in a short-leg cast for about six weeks then received physical therapy for a few months.  He relayed the Veteran's complaint of having on and off again pain for a few months.  A March 2003 left ankle x-ray was interpreted as showing a small calcification just inferior to the medial malleolus.  The Veteran was given an impression of left ankle pain, residuals of fracture of the left medial malleolus.  

In an April 2004 rating decision, service connection was established for status post fracture, left distal third metatarsal, evaluated as noncompensable effective November 8, 2002.

In his substantive appeal dated in September 2006, the Veteran reported that his point of contention, contrary to VA's finding, was that his left ankle disability did not resolve in service.  He asserted that his inservice conditions, to include the left ankle, were still causing him pain.

At a VA examination in December 2006, the examiner indicated that he had reviewed the Veteran's claims file.  He relayed the Veteran's history of a left ankle sprain in service.  He reported that the Veteran had left ankle pain.  There are no other remarkable findings on the examination report.  Active range of motion of the left ankle was noted to be full and non painful, with dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 45 degrees, inversion from 0 to 30 degrees and eversion from 0 to 20 degrees.  X-rays of the left ankle were reported as normal.  The Veteran was diagnosed as having normal left ankle range of motion with no evidence of instability or residuals from sprain which occurred in service.  The examiner went on to opine that there was no evidence of ankle pathology noted to the left ankle joint.  He further reported no residual ankle deformity had resulted from his left ankle sprain during active duty.  He said he based his opinion on his examination and history of the Veteran.  

A December 2006 VA x-ray report of the Veteran's left ankle showed no acute findings.   

At a Board hearing in January 2008, the Veteran testified that he was in a pain management program, in part, for his left ankle condition.  He also reported that his left ankle periodically gave way.  He described having constant pain in the left ankle and said that he's had the same symptoms since service.  He reported having more than one ankle sprain in service and said that at one point his ankle was put in a soft cast.  


Law and Analysis

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.

In the instant case, a claim of entitlement to service connection for left ankle sprain was initially denied by the RO in April 2004.  The Veteran did not appeal this decision, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  

Under pertinent law and VA regulations, VA may reopen and review a claim that has been previously denied if new and material evidence is received since the last final decision.  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to consider the new and material evidence issue regardless of the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001. This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).

As the appellant in this case filed an application to reopen a claim of entitlement to service connection for a left ankle disability in February 2005, the revised version of § 3.156 as is set out above is applicable in this appeal.  Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence on file at the time of the initial adverse decision in April 2004 includes the Veteran's service treatment records showing that he sustained a grade I inversion sprain of the left ankle in February 2001 while on a road march, a March 2004 VA examination report diagnosing the Veteran as having left ankle pain, residuals of fracture of the left medial malleolus, but based on an inaccurate history of an inservice left ankle fracture, and VA outpatient records from December 2002 to March 2003.  These records include a November 2002 addendum that relays the Veteran's report that he broke his left ankle in service approximately one and a half years earlier and was experiencing increased problems with twisting and increased pain.  He was given an impression of chronic pain to the left foot.  

The evidence on file after April 2004 includes a VA examination report in December 2006, testimony from a Board hearing in January 2008, and VA outpatient records from January 2006 to August 2009.  

Although new, the December 2006 VA examination report is not material to the Veteran's claim and does not raise a reasonable possibility of substantiating the claim.  In this regard, the examiner, while noting that the Veteran sustained a grade I inversion sprain in service, found that he had normal left ankle range of motion with no evidence of instability or residuals from sprain which occurred in service.  He went on to opine that there was no evidence of ankle pathology noted to the left ankle joint; and no residual deformity that had resulted from his left ankle sprain during active duty.  This evidence, by itself or considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  

The VA outpatient records that were submitted after April 2004 showing treatment for various disabilities from January 2006 to August 2009 likewise do not relate to an unestablished fact necessary to substantiate the claim since they merely note the Veteran's complaints of ankle pain, but do not include a left ankle disability when diagnosing and assessing the Veteran's disabilities.  

The only other evidence on file subsequent to the April 2004 decision is the Veteran's January 2008 Board hearing testimony.  In this regard, the Veteran testified that he has had residual symptomatology, notably, pain, ever since his inservice left ankle sprain.  However, this testimony is not new and material evidence since it is essentially the same contention that the Veteran made to medical personnel in records on file prior to April 2004

Accordingly, the Board finds that the evidence submitted since the last final denial in April 2004 does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability and is not "new and material" for purposes of reopening the claim.  Thus, as new and material evidence has not been presented, the claim is not reopened and the appeal is denied. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103. 

B.  Service Connection for a Fracture of the 5th MCP, Right Hand

Facts 

The Veteran's service treatment records show that he was treated for complaints of right hand pain in December 2001 after falling on his right hand while playing football.  X-rays of the right hand revealed a fracture at the base of the Veteran's fifth metacarpal.  He was assessed as having a fracture at the base of the 5th MCP right and his right hand was placed in a "SA ulna boxer cast".  These records do not include a separation examination report.

A November 2002 VA outpatient note contains the Veteran's report that he had been prescribed Percocet in service for injuries that included a broken right wrist.  

In November 2002, the Veteran filed a claim of entitlement to service connection for a right wrist disability.  The RO denied this claim in April 2003.  

A December 2002 VA History and Physical record notes that the Veteran was reporting as a new patient and that he fractured the base of the 5th MCP of the right hand approximately one and a half years earlier.  He was given an impression that included right hand pain with certain movements.  

In December 2006, the Veteran underwent a VA examination for his right hand.  The examiner noted that he had reviewed the Veteran's claims file and that he had fractured the 5th metacarpal in service and received a cast and physical therapy.  The Veteran's present complaints included difficulty squeezing or gripping objects.  He denied any interval trauma.  The Veteran reported right hand pain, weakness and stiffness.  Findings were otherwise unremarkable.  Range of motion in the right hand was full with MCP from 0 to 90 degrees, proximal interphalangeal joints (PIP) from 0 to 100 degrees, and distal interphalangeal joints (DIP) from 0 to 70 degrees.  Strength was 5/5.  There was no pain on motion except for direct palpation of the 5th metacarpal.  X-rays of the right hand were noted to show no degenerative change, well aligned metacarpals, and that the previous fracture had healed.  The Veteran was diagnosed as having a healed right fifth metacarpal fracture.  The examiner stated that the overwhelming majority of individuals who sustain 5th metacarpal fractures have no residual pain, loss of function, or decreased strength, particularly when overall alignment is maintained and the individual is young, as in the present case.  He stated that the source of the residual right hand pain was unclear, but he was unable to resolve that the Veteran's current condition was caused by or the result of injury sustained while in military without result to mere speculation.  

The Veteran testified at a Board hearing in January 2008 that he was in a pain management program, in part, for his right hand pain.  He described constant pain in the right little finger and hand and indicated that he should be compensated for the pain.  

A December 2006 VA x-ray report of the Veteran's right hand shows no acute findings.   

VA outpatient records from 2006 to 2009 include notations of right hand pain.  

Pertinent Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Discussion

The Veteran maintains that a currently claimed right hand disability is etiologically related to a fractured 5th MCP sustained in service.

Looking to the requirements for service connection as outlined in Hickson above, with respect to evidence of an inservice disease or injury, the Veteran's service treatment records clearly show that he fractured the base of the 5th MCP of his right hand.  Specifically, the service treatment records show that the Veteran was seen in December 2001 complaining of right hand pain after falling on the hand while playing football.  X-rays of the Veteran's right hand at that time revealed a fracture at the base of the 5th MCP of the right hand and the Veteran's right hand was placed in a "SA ulna boxer cast".  He was later prescribed physical therapy.  Accordingly, the second requirement under Hickson has been met with respect to evidence of in-service incurrence or aggravation of a disease or injury.

Regarding the first and third requirements of Hickson, i.e., a present right hand disability and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury, the December 2006 VA examination report contains x-ray findings showing that the 5th MCP fracture, right hand, had healed.  The Veteran was diagnosed as having a healed 5th MCP fracture, right hand.  The Veteran asserts that he has had residual right hand pain ever since.  The first postservice notation of right hand pain is noted just one month after service, in December 2002, when the Veteran was seen by VA as a new patient and reported that he fractured the 5th MCP of the right hand in service.  He was given an impression that included right hand pain with certain movements.  Subsequent VA outpatient records also reflect notations of right hand pain.  

In terms of medical nexus evidence, there is just one opinion by a VA examiner in December 2006 who said that the source of the Veteran's right hand pain was unclear and that he was unable to resolve that the Veteran's current right hand condition was caused by or the result of the injury he sustained in service without resort to speculation.  He noted that the overwhelming majority of individuals who sustain 5th metacarpal fractures have no residual pain, loss of function, etc.  This notation thereby implies that there are a minority of individuals who do experience residual pain, loss of function, etc.  

The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, in light of the Veteran's assertions of experiencing right hand pain ever since his inservice 5th MCP fracture in service, his postservice complaints of right hand pain beginning within one month of his service discharge, and the lack of any medical evidence clearly negating a link between the Veteran's inservice 5th MCP fracture, right hand, and postservice right hand pain, the Board finds after resolving reasonable doubt in the Veteran's favor that the Veteran has residual right hand pain from his inservice 5th MCP fracture.  38 C.F.R. § 3.102.  

In further regard to pain, due to the fact that pain is a recognized residual of the inservice fracture of the 5th MCP, right hand, the fracture is recognized as an underlying malady or condition for the pain.  Accordingly, the holding in Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), i.e., that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted, is not applicable to this appeal

Accordingly, as all three requirements of Hickson have been met in this case, the Board finds that the preponderance of the evidence favors granting the Veteran's claim of entitlement to service connection for residuals of a fracture of the 5th MCP, right hand.  38 C.F.R. § 3.303; Hickson, supra.  



ORDER

New and material evidence not having been submitted, the application to reopen the claim of entitlement for service connection for a left ankle disability is denied.

Entitlement to service connection for residuals of a fracture of the 5th MCP, right hand, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


